DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heinz (US Pub 2007/0162138) in view of Dye (US Pub 2007/0225726) and in view of Michelson (US Patent 5,609,635).
With respect to claim 1, Heinz discloses an intervertebral trial (see figs 3, 4A and 9 below) for assessing an intervertebral disc space between opposing upper and lower vertebral endplates, comprising: a) a distal head (fig 3, 100) having an upper surface (see figure 3 below, the toothed 
	With respect to claim 1, Heinz discloses the claimed invention except for an angulation indicator connected to the rod. Heinz also discloses the upper surface has a curved contour configured to conform in close contact to the endplate of the bone (paragraph 28) and does not disclose it being flat, wherein the flat upper surface extends linearly from the tapered distal end portion to the proximal end portion.
Dye discloses an insertion tool having an angulation indicator (paragraph 73) attached to a rod to assist in added assurance of proper positioning in vivo (paragraph 73).

	It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the device of Heinz to include an angulation indicator connected to the rod in view of Dye in order to assist in added assurance of proper positioning in vivo and it would have been obvious at the time of the invention to one of ordinary skill in the art to substitute the curved surface of Heinz with the flat surface in view of Michelson because a curved surface and the flat surface are mere functional equivalents, and because such a substitution of one for the other would have achieved the same predicable result of conforming to the shape of the endplate of the vertebrae.

    PNG
    media_image1.png
    640
    674
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773